ORDER
PER CURIAM.
Plaintiff-Appellant Edward Newbold is incarcerated in a Missouri prison due to his conviction in 1969 of one count of first degree murder, one count of assault with intent to kill with malice, and one count of first degree attempted robbery with a dangerous and deadly weapon. He received concurrent terms of life imprisonment on the first two counts, and a concurrent term of 5 years on the third count. Mr. New-bold has been denied parole on 21 separate occasions in the last 32 years. During the first approximately 14 years of his confinement, his parole eligibility was determined under Missouri’s February 1968 rules and regulations governing parole eligibility. When those rules were revised in 1982 and thereafter, Mr. Newbold’s parole eligibility was determined under the rules and regulations in effect at the time of each particular parole hearing. In November 1999, Mr. Newbold filed a Petition for Declaratory Judgment, in which he sought to have the trial court issue an injunction requiring the Missouri Board of Probation and Parole to apply the 1968 parole standards in determining his eligibility for parole, rather than the parole standards then in effect. The trial court granted the Board’s motion to dismiss. This appeal followed. Finding no error in the trial court’s determination, we affirm by this summary order, and have provided the parties with an unpublished memorandum explaining the reasons for our decision. Rule 84.16(b).